DETAILED ACTION

Claims 1-20 are pending. Claims 1, 15 and 19 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 11/12/2021, for the non-final office action mailed on 08/20/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
 Applicant argues Sheshagiri does not teach migrating a web application between a first and second web application framework, see applicant’s remarks pp. 9-10. Examiner respectfully disagrees, Sheshagiri teaches the migrating application functions from client device (i.e., frontend) to a remote server (i.e. backend) which are interpreted as different web application frameworks, see Sheshagiri paragraph [0045]. Furthermore Abrahami also teaches migrating code between frontend to backend, see Abrahami paragraph [0312].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheshagiri et al. (US-PGPUB-NO: 2011/0145360 A1) hereinafter Sheshagiri, in further view of Abrahami et al. (US-PGPUB-NO: 2019/0245910 A1) hereinafter Abrahami and Sharma et al. (US-PGPUB-NO: 2014/0359129 A1) hereinafter Sharma.

As per claim 1, Sheshagiri teaches a method comprising steps of: identifying at least a portion of a web application to be migrated from a first web application framework to a second web application framework, the portion of the web application comprising at least a subset of a plurality of page elements of the web application (“At 406, the source code manager receives an identification of the functions chosen for migration from the source code analyzer,” see Sheshagiri paragraph [0046], wherein the web application functions are interpreted as comprising plurality of page elements of said web applications); selecting at least one of the plurality of page elements in the portion of the web application to be migrated from the first web application framework to the second web application framework (“At 404, the source code analyzer looks for explicit markers, such as special attributes, to inform it to migrate functions within the script tag,” see Sheshagiri paragraph [0046]); generating an application chunk for the selected page element as a self-contained web application that utilizes the second web application framework (“At 408, for each function chosen for migration, a stub function is generated with the same signature as the original function, and a remote function is also generated, the remote function being a copy of the original function,” see Sheshagiri paragraph [0047]); replacing a portion of existing software code of the web application corresponding to the selected page element with chunk definition metadata of the generated application chunk (“The function marked for migration is replaced with a stub function,” see Sheshagiri paragraph [0050]) wherein the web application is configured to be executed by running the application core and utilizing the application core to load the plurality of application chunks (“FIG. 5 is a flow diagram illustrating a method for executing a function of a web application script in accordance with an embodiment of the present invention. It is assumed at this point that the method described above in FIG. 4 has been executed upon launch of the web application. At 500, the stub function is executed. At 502, the URL for the remote function within the stub function is invoked,” see Sheshagiri paragraph [0048]).
Sheshagiri does not teach the the chunk definition metadata defining one or more triggers for loading the generated application chunk, creating an application core for the web application, the application core comprising a user interface shell configured to load the generated application chunk and one or more other ones of a plurality of application chunks of the web application based at least in part on activation of user interface elements of the web application corresponding to the defined triggers of the generated application chunk; and wherein the method is performed by at least one processing device comprising a processor coupled to a memory. However, Abrahami teaches the chunk definition metadata defining one or more triggers for loading the generated application chunk (“a Trigger 310 may result in execution of code associated with Backend 127. A Trigger 310 may occur, for example, when a user of a Web Viewing Device 130 interacting with Indexable Web Page 125 of Website 123 performs a specific action (e.g., a mouse or touchpad click, a selection, a hovering of a cursor, a reload request, entry of text, uploading of multimedia content, etc.),” see Abrahami paragraph [0241]) creating an application core for the web application, the application core comprising a user interface shell configured to load the generated application chunk that utilizes the second web application framework (“As shown in FIG. 3, a Trigger 310 may result in execution of code associated with Backend,” see Abrahami paragraph [0241], wherein the backend 127 is interpreted as the second web application framework) and one or more other ones of a plurality of application chunks of the web application (“The generated skeleton code shown in Backend 127 may include, for example, Shell Function 521 and Shell Code 522. Shell Function 521 and Shell Code 522 together represent a Programmable Event 320 in code executed by a Trigger 310,” see Abrahami paragraph [0254]) that utilize one or more web application frameworks other than the second web application framework (“Programmable Event 320 passes control to Backend 127 for execution through a hook linking the Frontend 126 and Backend 127,” see Abrahami paragraph [0241], wherein the frontend is also used besides the backend (i.e., second web application framework) based at least in part on activation of user interface elements of the web application corresponding to the defined triggers of the generated application chunk (“FIG. 3, a Trigger 310 may result in execution of code associated with Backend 127. A Trigger 310 may occur, for example, when a user of a Web Viewing Device 130 interacting with Indexable Web Page 125 of Website 123 performs a specific action (e.g., a mouse or touchpad click, a selection, a hovering of a cursor, a reload request, entry of text, uploading of multimedia content, etc.),” see Abrahami paragraph [0241]); and wherein the method is performed by at least one processing device comprising a processor coupled to a memory (“The system may comprise an online database configured to store a library of website building elements for configuring a frontend of an indexable webpage, as well as at least one processor configured to perform certain operations,” see Abrahami paragraph [0017]).
Sheshagiri and Abrahami are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Sheshagiri’s teaching of migrating web application scripts to remote computing devices with Abrahami’s teaching of building online website using customized back-end functionalities to incorporate using a library to store building elements for configuring the front-end of a webpage and constructing said webpage by utilizing programmable events.
the chunk definition metadata defining content of the selected page element, dependencies of the selected page element. However, Sharma teaches the chunk definition metadata defining content of the selected page element, dependencies of the selected page element (“At the end of this process, metadata containing the packages that are present in the application files are extracted and a report is created highlighting related code statements that represent a dependency to a technical service type in the Red list. During the Analysis stage, care can be taken to not only identify an imported technical service class, but also to ascertain whether the class is actually invoked in the code. This helps to reduce the false positive cases. This explains why a hierarchical category structure can be used as well as a Java dependency parser in the analysis tool,” see Sharma paragraph [0087] where the service type is interpreted as the page elements with dependencies).
Sheshagiri, Abrahami and Sharma are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Sheshagiri’s teaching of migrating web application scripts to remote computing devices and Abrahami’s teaching of building online website using customized back-end functionalities with Sharma’s teaching of an assessment tool that enables an automated functional assessment of applications for migration to target cloud environments to incorporate metadata to enable easier migrations between platforms/frameworks.
As per claim 2, Sheshagiri modified with Abrahami and Sharma teaches further comprising repeating the selecting, generating and replacing steps for one or more additional ones of the page elements in the portion of the web application (“This method is intended to be executed upon launch of the web application by a client, however, embodiments are foreseen wherein the method may be executed again while the web application is running in order to refresh or otherwise alter the remote infrastructures being used to run the migratable code,” see Sheshagiri paragraph [0046]).

As per claim 3, Sheshagiri modified with Abrahami and Sharma teaches wherein identifying the at least one portion of the web application to be migrated from the first web application framework to the second web application framework comprises identifying an entirety of the web application (“The typical granularity level may be at the site level, i.e., where the Website Specific Code 834 covers an entire site—which is a level typically optimal for Webserver Execution Instance 823 reuse. However, the system can be implemented using a granularity level of a site group (for a group of very similar sites), entire site, site section (i.e., set of pages) and single page,” see Abrahami paragraph [0277]).

As per claim 4, Sheshagari modified with Abrahami and Sharma teaches further comprising repeating the selecting (“At 404, the source code analyzer looks for explicit markers, such as special attributes, to inform it to migrate functions within the script tag,” see Sheshagiri paragraph [0046]), generating (“At 408, for each function chosen for migration, a stub function is generated with the same signature as the original function, and a remote function is also generated, the remote function being a copy of the original function,” see Sheshagiri paragraph [0047]) and replacing steps (“The function marked for migration is replaced with a stub function,” see Sheshagiri paragraph [0050]) for one or more additional ones of the page elements in an additional portion of the web application to be migrated from the first web application framework to a third web application framework different than the second web application framework (“The source code manager 112 generates additional web application source code for each section of code identified for migration by the source code analyzer 110. In an embodiment of the present invention, this includes generating a stub function. A stub function essentially acts as a proxy for actual source code. Thus, if the migratable source code is a particular function, the stub function is called in the same way as the function would normally be called, having the same signature (name, input parameters, and return type) as the underlying function,” see Sheshagari paragraph [0041]). It would have been obvious to one of ordinary skills in the art to repeat said steps for additional frameworks. 

As per claim 5, Sheshagiri modified with Abrahami and Sharma teaches wherein the first web application framework comprises a first version of a given web application framework and the second web application framework comprises a second version of the given web application framework (“In some embodiments, multiple versions of the database are stored, at least temporarily, so that users can perform undo or revert operations if they want to negate a change to a virtual webpage they have made and return to an earlier version. For example, users may select an undo or revert option, or may be presented with timestamps or version identifiers associated with prior versions of a virtual webpage to which they can return and resume their editing,” see Abrahami paragraph [0394], examiner is interpreting the multiple versions of database as the different frameworks used to develop web applications or by the web applications).

As per claim 6, Sheshagiri modified with Abrahami and Sharma teaches wherein the application core comprises a self-contained web application (“Additionally, in accordance with some embodiments, the system may include an isolation mechanism which enables execution of the back-end plugin functionality code at a docker container,” see Abrahami paragraph [0144]) that utilizes one of the first web application framework and the second web application framework (“In some embodiments, multiple versions of the database are stored, at least temporarily, so that users can perform undo or revert operations if they want to negate a change to a virtual webpage they have made and return to an earlier version,” see Abrahami paragraph [0394]).

As per claim 7, Sheshagiri modified with Abrahami and Sharma teaches wherein the application core comprises a self-contained web application (“Additionally, in accordance with some embodiments, the system may include an isolation mechanism which enables execution of the back-end plugin functionality code at a docker container,” see Abrahami paragraph [0144]) that utilizes a third web application framework different than the first web application framework and the second web application framework (“In some embodiments, multiple versions of the database are stored, at least temporarily, so that users can perform undo or revert operations if they want to negate a change to a virtual webpage they have made and return to an earlier version,” see Abrahami paragraph [0394]).

As per claim 8, Sheshagiri modified with Abrahami and Sharma teaches wherein the self-contained web application of the generated application chunk is configured for execution independent of additional self-contained web applications for additional ones of the plurality of application chunks (“In accordance with some embodiments, the method may include at least one uploaded plugin which is isolated from cookies associated with a web page of a co-hosted specific website,” see Abrahami paragraph [0157]).

As per claim 10, Sheshagiri modified with Abrahami and Sharma teaches wherein running the application core comprises: at startup of the web application, displaying a user interface shell (“The generated skeleton code shown in Backend 127 may include, for example, Shell Function 521 and Shell Code 522. Shell Function 521 and Shell Code 522 together represent a Programmable Event 320 in code executed by a Trigger 310,” see Abrahami paragraph [0254]); reading application chunk definition metadata to identify a set of available ones of the plurality of application chunks (“n another embodiment, individual functions (as delineated by "function" headers) can be identified as migratable. In other embodiments, other sections of code may be delineated as migratable,” see Sheshagiri paragraph [0040]); and monitoring user interface features of the web application to determine when respective ones of the plurality of page elements of the web application are selected (“FIG. 3, a Trigger 310 may result in execution of code associated with Backend 127. A Trigger 310 may occur, for example, when a user of a Web Viewing Device 130 interacting with Indexable Web Page 125 of Website 123 performs a specific action (e.g., a mouse or touchpad click, a selection, a hovering of a cursor, a reload request, entry of text, uploading of multimedia content, etc.),” see Abrahami paragraph [0241]).

As per claims 15 and 16 these are the computer program product claims to method claims 1 and 8, respectively. Therefore they are rejected for the same reasons as above. 

As per claims 18 and 19 these are the apparatus claims to method claims 1 and 8, respectively. Therefore they are rejected for the same reasons as above. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheshagiri (US-PGPUB-NO: 2011/0145360 A1), Abrahami (US-PGPUB-NO: 2019/0245910 A1) and Sharma (US-PGPUB-NO: 2014/0359129 A1), in further view of Snyder (US-PGPUB-NO: 2011/0022571 A1).

As per claim 11, Sheshagiri modified with Abrahami and Sharma does not teach further comprising, responsive to determining that a given page element of the web application is selected, identifying at least one of the plurality of application chunks to be loaded or un-loaded from the user interface shell. However, Snyder teaches further comprising, responsive to determining that a given page element of the web application is selected, identifying at least one of the plurality of application chunks to be loaded or un-loaded from the user interface shell (“As shown in FIG. 2E, the Uninstall tasks include searching, in step 90, for all browser objects registered to the Website Entity that is chosen for removal; removal, in step 92, of all temporary browser or browser cache objects registered to the Website Entity from the file system; removal, in step 94, of all bookmarks and/or favorites created while visiting the Website; removal, in step 96, of all browser cookies created while visiting the Website; removal, in step 98 of all browser history created while visiting the Website; and triggering the uninstall or disabling, in step 100, depending on the browser, of all browser plug-ins or extensions.,” see Snyder paragraph [0037]). 
Sheshagiri, Abrahami, Sharma and Snyder are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Sheshagiri’s teaching of migrating web application scripts to remote computing devices, Abrahami’s teaching of building online website using customized back-end functionalities and Sharma’s teaching of an assessment tool that enables an automated functional assessment of applications for migration to target cloud environments with Snyder’s teaching of removal or uninstall process for software, specifically Web browser objects and data  associated with and created by connecting to an existing Web site to incorporate loading and unloading plugins connected to a web application or webpage.

As per claim 12, Sheshagiri modified with Abrahami, Sharma and Snyder teaches further comprising, responsive to identifying at least one application chunk to be un-loaded from the user interface shell, disabling said at least one application chunk (“triggering the uninstall or disabling, in step 100, depending on the browser, of all browser plug-ins or extensions,” see Snyder paragraph [0037]).
As per claim 13, Sheshagiri modified with Abrahami, Sharma and Snyder teaches wherein disabling said at least one application chunk comprises maintaining said at least one application chunk in an application chunk buffer of the memory of the processing device (“in step 92, of all temporary browser or browser cache objects registered to the Website Entity from the file system,” see Snyder paragraph [0037]).

Allowable Subject Matter
Claims 9, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Kritiansson et al. (US-PGPUB-NO: 2017/0154017 A1) teaches a web application management retrieving meta software container comprising bootstrap code from a DHT based on a web application identifier.
 Mickens (US-PGPUB-NO: 2015/0286511 A1) 
 Ryan et al. (US-PGPUB-NO: 2018/0129485 A1) teaches determining data sources by providing APIs for interacting with data stored in one or more data sources.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193